       Case 3:17-cv-02183-MEM Document 66 Filed 08/21/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                      :
                                                   :
                                   Plaintiff       :   CIVIL ACTION - LAW
                                                   :
         v.                                        :
                                                   :
SUSQUEHANNA COUNTY,                                :   NO. 3:17-CV-2183-MEM
                                                   :
                               Defendant           :




   MOTION IN LIMINE OF DEFENDANTS TO PRECLUDE PLAINTIFF’S
 INTRODUCTION OF ANY ATTORNEY-CLIENT PRIVILEGED MATERIAL
                        OR TESTIMONY

      Defendant, Susquehanna County, through its attorneys, Kreder Brooks

Hailstone LLP, hereby makes the following Motion in Limine:



1.    Plaintiff should be precluded from introducing any evidence protected by

      Attorney-client privilege.

2.    This includes any advice or counsel, in any way received, from the former

      County Solicitor Michael Giangrieco or any defense counsel for the County,

      former or present.



                                               1
        Case 3:17-cv-02183-MEM Document 66 Filed 08/21/20 Page 2 of 3




3.    The former Solicitor of Susquehanna County has recently filed a action in

      federal court against Susquehanna County.

4.    The Complaint makes allegations which include advice provided by Mr.

      Giangrieco while he was acting as Solicitor to the County.

5.    It is believed that Plaintiff will attempt to introduce statements made by the

      former Solicitor to the Susquehanna County Commissioners or other

      Susquehanna County employees which are privileged.

6.    Plaintiff should be prohibited from introducing any evidence protected by

      Attorney-client privilege.



      WHEREFORE, Defendant, Susquehanna County, respectfully request the

Court to issue an Order precluding Plaintiff from introducing any evidence

protected by Attorney-client privilege.

                                   Respectfully submitted,

                                   KREDER BROOKS HAILSTONE LLP


220 Penn Avenue, Suite 200
Scranton, PA 18503                 By /s/ A. James Hailstone
(570) 346-7922                        A. James Hailstone
                                      Attorney I.D. #80055




                                          2
        Case 3:17-cv-02183-MEM Document 66 Filed 08/21/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

AND NOW, this 21st day of August, 2020, A. James Hailstone, a member of the
firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Motion in
Limine with the Clerk of the United States District Court for the Middle District of
Pennsylvania using the CM/ECF system which sent notification of such filing to
the following Filing Users at the following e-mail address(es):

                           Gerard M. Karam, Esquire
                       Mazzoni, Karam, Petorak & Valvano
                          321 Spruce Street, Suite 201
                              Scranton, PA 18503
                                 570-348-0776
                             gkaram18@msn.com
                         ATTORNEYS FOR PLAINTIFF


                                      /s/ A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendant
